Atkinson, J.
No error of law was assigned, either upon the charge of the trial judge, or upon any rulings made by him on questions of law arising upon the trial. There is sufficient evidence to support the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.

Indictment for murder: Before Judge Falligant. Liberty superior court. November term, 1896.
Way & Beckwith, for plaintiff in error. J. M. Terrell, attorney-general, and W. W. Osborne, solicitor-general, contra.